COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       MEMORANDUM ORDER

Appellate case name:       APR Energy Holdings Ltd. v. Forge Group Power Pty Ltd.

Appellate case number:     01-17-00348-CV

Trial court case number: 2016-46548

Trial court:               269th District Court of Harris County

       APR Energy Holdings Ltd. has filed a motion to reset the oral argument date. We GRANT
the motion.
         The First Court of Appeals has set the above cause for submission on March 7, 2018, at
1:30 PM in our Courtroom, 301 Fannin Street, Third Floor, North Courtroom, before a panel
consisting of Justice Jennings, Justice Keyes and Justice Higley, subject to change by the Court.
If either party has a conflict with this date, it should notify the Court by February 2, 2018 of a later
date acceptable to the parties.
       Each side will be allowed 20 minutes to argue. TEX. R. APP. P. 39.8. The appellant may
reserve part of its time for rebuttal. If you decide not to argue, please notify the Court at least 7
days prior to submission date.
         If you have not already done so, please notify the Court in writing via our electronic filing
portal the name of the attorney that will be presenting argument to the Court. This notification
should be submitted to the Court no later than the Thursday prior to the date your case is scheduled
for argument. If you plan to present any oral argument exhibits to the Court, these must be
submitted at least 24 hours prior to the scheduled argument and a twenty-five dollar filing fee per
exhibit will apply. See Texas Rules of Appellate Procedure, Appendix A. If you wish to utilize
any of the Court’s audio visual equipment located in the courtroom, please notify the clerk’s office
at least 24 hours prior to argument.
        Persons with disabilities who plan to attend oral argument on this date and who may need
auxiliary aids, accommodations or services, are requested to contact the Clerk of the Court, at
(713) 274-2700 within 10 days after receipt of this letter so that appropriate arrangements can be
made.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: January 30, 2018